

117 S1885 IS: Rural Connectivity Advancement Program Act of 2021
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1885IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Thune (for himself, Ms. Hassan, Mr. Moran, and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide funds to assess the availability, accelerate the deployment, and improve the sustainability of advanced communications services and communications infrastructure in rural America, and for other purposes.1.Short titleThis Act may be cited as the Rural Connectivity Advancement Program Act of 2021.2.Deposit of spectrum auction proceeds in Rural Broadband Assessment and Deployment FundSection 309(j)(8) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)) is amended—(1)in subparagraph (A), by striking and (G) and inserting (G), and (H); and(2)by adding at the end the following:(H)Certain proceeds designated for Rural Broadband Assessment and Deployment Fund(i)Assessment and deployment set-asideNotwithstanding subparagraph (A), and except as provided in subparagraphs (B), (D), (E), (F), and (G), 10 percent of the net proceeds from each use of a system of competitive bidding under this subsection that is mandated by an Act of Congress and that begins on or after the date of enactment of the Rural Connectivity Advancement Program Act of 2021 shall be deposited in the Rural Broadband Assessment and Deployment Fund established under section 3 of that Act.(ii)DefinitionFor purposes of this subparagraph, the term net proceeds, with respect to the use of a system of competitive bidding, means the proceeds remaining after subtracting all auction-related expenditures, including—(I)relocation payments, including accelerated relocation payments;(II)payments to incumbent licensees for the relinquishment of all or a portion of the spectrum usage rights of those licensees;(III)costs associated with the reallocation of spectrum, whether on an exclusive or shared use basis;(IV)relocation or sharing costs, including for planning for relocation or sharing; and(V)bidding credits..3.Direction and use of Rural Broadband Assessment and Deployment Fund proceeds(a)DefinitionsIn this section—(1)the term Commission means the Federal Communications Commission;(2)the term high-cost programs means—(A)the program for Universal Service Support for High-Cost Areas set forth under subpart D of part 54 of title 47, Code of Federal Regulations, or any successor regulations;(B)the Rural Digital Opportunity Fund set forth under subpart J of part 54 of title 47, Code of Federal Regulations, or any successor regulations;(C)the Interstate Common Line Support Mechanism for Rate-of-Return Carriers set forth under subpart K of part 54 of title 47, Code of Federal Regulations, or any successor regulations;(D)the Mobility Fund set forth under subpart L of part 54 of title 47, Code of Federal Regulations, or any successor regulations;(E)the High Cost Loop Support for Rate-of-Return Carriers program set forth under subpart M of part 54 of title 47, Code of Federal Regulations, or any successor regulations;(F)the Uniendo a Puerto Rico Fund and the Connect USVI Fund set forth under subpart O of part 54 of title 47, Code of Federal Regulations, or any successor regulations; and(G)the Rural Broadband Experiments, as established by the Commission under part 54 of title 47, Code of Federal Regulations;(3)the term net proceeds has the meaning given the term in subparagraph (H) of section 309(j)(8) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)), as added by section 2 of this Act; and(4)the term Rural Broadband Assessment and Deployment Fund means the fund established under subsection (b). (b)Establishment of fundThere is established in the Treasury of the United States a fund to be known as the Rural Broadband Assessment and Deployment Fund.(c)Borrowing authority(1)In generalWith respect to any auction described in subparagraph (H)(i) of section 309(j)(8) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)), as added by section 2 of this Act, on or after the date on which the Commission makes a final determination of the amount of net proceeds that will be deposited in the Rural Broadband Assessment and Deployment Fund under such subparagraph (H)(i) as a result of that auction, the Commission may borrow not more than that amount from the Treasury of the United States.(2)ReimbursementThe Commission shall reimburse the general fund of the Treasury, without interest, for any amounts borrowed under paragraph (1) as funds are deposited into the Rural Broadband Assessment and Deployment Fund.(d)Availability of amountsAny amounts borrowed under subsection (c)(1) and any amounts in the Rural Broadband Assessment and Deployment Fund that are not necessary for reimbursement of the general fund of the Treasury for such borrowed amounts shall be available to the Commission for use in accordance with subsection (e).(e)Use of amounts(1)Establishment of program or programsThe Commission shall use the amounts made available under subsection (d) to establish 1 or more programs that are separate from, but are coordinated with and complement, the high-cost programs to address—(A)gaps that remain in broadband internet access service coverage in high-cost rural areas despite the operations of the high-cost programs; and(B)shortfalls in sufficient funding of the high-cost programs that could adversely affect the sustainability of services or reasonable comparability of rates that are supported by those programs.(2)PurposesIn carrying out paragraph (1), the Commission shall use amounts made available under subsection (d) in an efficient and cost-effective manner only—(A)for the assessment of, and to provide subsidies in a technology-neutral manner through a competitive process (subject to weighting preferences for performance quality and other service metrics as the Commission may find appropriate) to providers for support of, deployment of broadband-capable infrastructure in high-cost rural areas that the Commission determines are unserved by fixed terrestrial broadband internet access service at a download speed of not less than 25 megabits per second and an upload speed of not less than 3 megabits per second (or such higher speed as the Commission may determine appropriate based upon an evolving definition of universal service); and (B)to assess, and provide subsidies to providers to enable providers to sustain, broadband internet access service in any rural area in which—(i)not more than 1 provider of fixed terrestrial broadband internet access service operates; and(ii)the high-cost nature of the area precludes the offering of voice service and broadband internet access service at rates and performance levels available in urban areas as determined by the Urban Rate Survey conducted by the Commission.(3)Tribal considerationsIn distributing amounts under this subsection, the Commission shall consider the broadband internet access service needs of residents of Tribal lands (as defined in section 54.400 of title 47, Code of Federal Regulations, or any successor regulation).(4)Limitations(A)Prohibition on funding other programs(i)In generalThe Commission may not use amounts made available under subsection (d) to fund any program that was not established by the Commission under paragraph (1) of this subsection, including any program established under section 254 of the Communications Act of 1934 (47 U.S.C. 254) in effect on the date of enactment of this Act, except for using the Universal Service Administrative Company to administer funding.(ii)Rule of constructionNothing in clause (i) shall be construed to prohibit the Commission from using amounts made available under subsection (d) to supplement the provision of support under the high-cost programs, as authorized under paragraph (1)(B) of this subsection.(B)Transparency and accountability for addressing gaps in coverageThe Commission shall establish transparency and accountability requirements for amounts made available for the purpose set forth in paragraph (1)(A) that, at a minimum—(i)provide—(I)a process for challenging any initial determination by the Commission regarding whether an area is served or unserved; and(II)written public notice on the website of the Commission of—(aa)how each challenge under subparagraph (I) was decided; and(bb)the reasons of the Commission for each decision;(ii)establish broadband service buildout milestones and require periodic certification by funding recipients to ensure compliance with the broadband service buildout milestones;(iii)establish a maximum buildout timeframe of 4 years beginning on the date on which funding is provided to a funding recipient;(iv)establish periodic reporting requirements for funding recipients that identify, at a minimum, the speed of, and technology used for, the service provided in each area where funding is provided;(v)establish standard penalties for noncompliance with the requirements established under this subparagraph and as may be further prescribed by the Commission;(vi)establish procedures for recovery of funds, in whole or in part, from funding recipients in the event of default or noncompliance with the requirements established under this subparagraph and as may be further prescribed by the Commission; and(vii)require a funding recipient to—(I)offer voice service and broadband internet access service; and(II)permit a consumer to subscribe to one type of service described in subclause (I) or both types.(C)Transparency and accountability for addressing shortfalls in fundingThe Commission shall establish transparency and accountability requirements for amounts made available for the purpose set forth in subparagraph (1)(B) that, at a minimum—(i)establish periodic reporting and certification requirements for funding recipients to ensure that the funding results in the offering of voice service and broadband internet access service at reasonably comparable rates and performance levels;(ii)establish standard penalties for noncompliance with the requirements established under this subparagraph and as may be further prescribed by the Commission;(iii)establish procedures for recovery of funds, in whole or in part, from funding recipients in the event of default or noncompliance with the requirements established under this subparagraph and as may be further prescribed by the Commission; and(iv)require a funding recipient to—(I)offer voice service and broadband internet access service; and(II)permit a consumer to subscribe to one type of service described in subclause (I) or both types.(f)Reports(1)Annual auction proceeds deployment reportNot later than 270 days after the date of enactment of this Act, and not less frequently than annually thereafter until all amounts have been distributed, the Commission shall publish and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the distribution of amounts made available under subsection (d).(2)Auction-specific deposit reportsNot later than 30 days after the date on which the Commission announces the results of an auction described in subparagraph (H)(i) of section 309(j)(8) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)), as added by section 2 of this Act, the Commission shall publish and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that estimates the amount of net proceeds that will be deposited in the Rural Broadband Assessment and Deployment Fund under that subparagraph as a result of that auction.